United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.V., Appellant
and
DEPARTMENT OF AGRICULTURE, ANIMAL
& PLANT HEALTH INSPECTION SERVICE,
Fort Pierce, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ronald Webster, Esq., for the appellant
Office of Solicitor, for the Director

Docket Nos. 14-624 &
14-1088
Issued: August 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 28, 2014 appellant, through his attorney, filed a timely appeal from a
November 26, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
This appeal was docketed as No. 14-624. On April 10, 2014 appellant filed a timely appeal of a
February 6, 2014 OWCP merit decision, docketed as No. 14-1088. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established any employment-related disability during
the period December 21, 2012 to January 11, 2013.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 13, 2012 appellant, then a 60-year-old plant protection technician, filed a
traumatic injury claim (Form CA-1) alleging that on February 29, 2012 he sustained injuries in a
motor vehicle accident. The claim form states that he “swerved to avoid animal and ran into
canal.” In a March 1, 2012 letter, the employing establishment advised that, as of June 24, 2011,
appellant had been working under a one-year limited appointment. Appellant was limited to 180
days of work from June 24, 2011 to June 23, 2012 and, when injured, he had already worked 178
days, with his last scheduled day as March 2, 2012. He would then be in a nonpay status until
June 23, 2012, when he would either be rehired under the same one-year appointment, rehired
under a new appointment or terminated.
On April 17, 2012 OWCP accepted the claim for lumbosacral spondylosis without
myelopathy, lumbar spondylosis with myelopathy, herniated discs at C4-5, L4-5 and L5-S1,
cervical and lumbar sprains. The record indicates that appellant received compensation from
April 16 to October 20, 2012.
In a work capacity evaluation (Form OWCP-5c) dated September 17, 2012, Dr. Daniel
Husted, a Board-certified orthopedic surgeon, advised that appellant could work with a 30-pound
lifting restriction. By letter dated October 1, 2012, the employing establishment offered
appellant a 60-day job as a plant protection technician commencing October 22, 2012. It stated
that the job was set up to accommodate his 30-pound lifting restriction. Appellant accepted the
position and worked from October 22 to December 20, 2012.
On January 8, 2013 appellant filed a claim for compensation (Form CA-7) from
December 21 to 28, 2012. On February 1, 2013 he filed a Form CA-7 for the period
December 31, 2012 to January 11, 2013.
In a report dated January 30, 2013, Dr. Husted stated that appellant sustained work
injuries on February 29, 2012 with an aggravation sustained at work on October 24, 2012.2 He
agreed to allow appellant to work a 60-day, relatively light job with no lifting over 30 pounds
and allowing him to stretch every 45 minutes. On November 5, 2012 appellant had worsened
symptoms and needed a functional capacity evaluation and an epidural injection. He stated that a
magnetic resonance imaging (MRI) scan revealed a compression fracture and appellant should
not be involved in prolonged sitting, standing or bending. Dr. Husted stated that appellant
“certainly continues to be affected by this original diagnosis” and should be treated for those
conditions in the future and the October 24, 2012 incident was the type of incident that
aggravates an orthopedic condition.
In a report dated February 22, 2013, Dr. Husted provided results on examination and
stated that appellant was status post February 29, 2012 work injury. He noted an MRI scan
showed an L1 inferior endplate fracture, which was new and constituted a new injury.
By decision dated March 20, 2013, OWCP denied appellant’s claim for compensation
from December 21 to 28, 2012. It found that he worked in a temporary position when injured,
2

Claim File No. xxxxxx766.

2

was brought back for a 60-day temporary position and was not terminated due to injury but
expiration of the temporary job.
Appellant requested a hearing before an OWCP hearing representative on April 9, 2013.
In a report dated April 10, 2013, Dr. Husted provided results on examination. He noted
that appellant continued to have residual low back pain, that was a combination of both the
compression fracture and stenosis and resulting in partial disability.
By decision dated May 3, 2013, OWCP denied the claim for compensation from
December 31, 2012 to January 11, 2013. It again found appellant’s work stoppage was not the
result of the employment injury but termination of a temporary job.
On May 21, 2012 appellant requested a hearing on this decision.
A hearing was held on August 13, 2013. Counsel argued that appellant was provided a
light-duty job that was withdrawn and he was entitled to compensation.
In a letter dated September 13, 2013, the employing establishment stated that appellant
had been on a term appointment that expired on June 24, 2011. Appellant was then on a
temporary one-year appointment, limited to 180 workdays, that would have ended regardless of a
work injury. The employing establishment stated the 60-day job was also a temporary job that
ended due to expiration of its term.
By decision dated November 26, 2013, an OWCP hearing representative affirmed the
March 20, 2013. He found that appellant’s work stoppage was due to the termination of a
temporary appointment rather than a medical disability.
A hearing was held on October 30, 2013 with respect to the May 3, 2013 decision.
By decision dated February 6, 2014, an OWCP hearing representative affirmed the
May 3, 2013 decision. She found that appellant did not submit sufficient medical evidence to
establish that he sustained any employment-related disability.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden to establish the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.4 The term disability is

3

5 U.S.C. §§ 8101-8193.

4

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

3

defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.5
A claimant that has returned to a light-duty position may establish a recurrence of an
employment-related disability by showing either a change in the nature and extent of the
injury-related condition or a change in the nature and extent of the light-duty requirements.6 The
Board has recognized that for a permanent employee the withdrawal of a light-duty job may
establish a change in the nature and extent of the light-duty requirements.7 To establish a change
in the nature and extent of the injury-related condition, there must be probative medical evidence
of record. The evidence must include a medical opinion, based on a complete and accurate
factual and medical history and supported by sound medical reasoning, that the disabling
condition is causally related to employment factors.8
ANALYSIS
The record reflects that appellant was originally hired on a term appointment that expired
on June 24, 2011. Appellant was rehired on a one-year, limited appointment not to exceed 180
workdays. This appointment would expire on June 23, 2012. At the time of injury on
February 29, 2012, appellant was a temporary employee on a limited one-year contract. As of
October 22, 2012, he worked for 60 days on a temporary light-duty position. The position
expired and appellant filed claims for compensation commencing December 21, 2012.
There are circumstances where a permanent employee may establish a recurrence of
disability when a light-duty job is withdrawn and no longer available. When the employing
establishment has no modified job within the employment-related medical restrictions, then the
permanent employee may establish an employment-related disability. The present case involves
a temporary employee returning to a temporary light-duty position. As the Board noted in M.S.,9
when a temporary employee’s appointment expires, this does not itself establish a recurrence of
disability. Appellant was a temporary employee when injured and returned to a temporary
light-duty position. The expiration of the temporary light-duty job, due to the terms of the
appointment, does not itself establish any employment-related disability.10

5

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
6

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
7

Jackie B. Wilson, 39 ECAB 915 (1988).

8

Maurissa Mack 50 ECAB 498 (1999).

9

Docket No. 11-1184 (issued December 12, 2011). In this case the employee was a temporary employee who
sustained an employment injury, returned to a light-duty position that expired at the end of the term appointment.
The Board found this did not constitute a withdrawal of light duty establishing a recurrence of disability.
10

See also Steven A. Anderson, 53 ECAB 367 (2002); Shelly A. Paolinetti, 52 ECAB 391 (2001).

4

The issue is whether appellant submitted sufficient medical evidence to establish
disability for the claimed period causally related to the February 29, 2012 injury. In this regard,
the record contains reports from Dr. Husted regarding continuing treatment. Dr. Husted did not
specifically discuss the claimed period of disability of December 21, 2012 through
January 11, 2013. In addition, he noted that appellant sustained a new work injury on
October 24, 2012 and reported a compression fracture. This claim is not before the Board on the
current appeal. Dr. Husted refers generally to partial disability in his April 10, 2013 report due
to compression fracture and stenosis. Neither of those conditions has been accepted pursuant to
the current claim. As noted, a medical report must be based on a complete background and the
opinion supported by sound medical reasoning.
On appeal, appellant argues that the evidence shows that he had two serious accidents,
“both of which were limiting and both of which require the same orthopedic treatment.” He
argues that there was no basis for the denial of compensation following the end of his temporary
60-day position, which was not the date-of-injury position. The Board finds that appellant did
not establish disability commencing December 21, 2012 causally related to the
February 29, 2012 employment injury. The termination of appellant’s temporary employment
does not itself establish entitlement to compensation and the medical evidence of record is not
sufficient to establish causal relationship between any disability beginning December 21, 2012
and the February 29, 2012 employment injuries.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an employment-related disability
during the period December 21, 2012 to January 11, 2013.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 6, 2014 and November 26, 2013 are affirmed.
Issued: August 8, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

